                                                                     666 Old Country Road, Suite 501
                                                                              Garden City, NY 11530

                                                                                   T: (212) 756-1277
                                                                          jkirshner@jkirshnerlaw.com
                                                                                www. jkirshnerlaw.com




                                                              June 30, 2021

VIA ECF
                                                                          USDC SDNY
Hon. Mary Kay Vyskocil
                                                                          DOCUMENT
United States District Court
                                                                          ELECTRONICALLY FILED
Southern District of New York
                                                                          DOC #:
500 Pearl Street
                                                                          DATE FILED: 1
New York, New York 10007

       Re:     United States v. Encarnacion-Velez, et al. (Francia Espinal-Taveras)
               21 Cr. 225 (MKV)

Dear Judge Vyskocil,

       I represent Francia Espinal-Taveras in the above-captioned matter. I write to request a
modification to her conditions of release. Specifically, we request the temporary return (through
September 3, 2021) her two daughters’ passports so they may spend the summer with family in
the Dominican Republic.

        The Government does not object to this application. Pre-Trial Services does not take a
position on this application, but notes that Ms. Espinal-Taveras is in full compliance with all of
the conditions of her release.

       Thank you for your consideration and attention to this matter.

                                                              Respectfully submitted,


                                                                       /s/
                                                               Joshua D. Kirshner


cc:    All parties (via ECF)




                                              July 12, 2021
